DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14, 16 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2014/0119952 to Adachi (Adachi hereinafter) in view of US Patent 5,483,991 to D’Agostino et al. (D’Agostino) and US Patent 2,252,924 to Hale (Hale).
Regarding claim 13, Adachi teaches a ball non-return valve (6) comprising: a valve case (5); a valve seat (62, 64); and a ball (61), wherein the valve seat has a through-hole (6a) through which a flow of a fluid is opened and closed by the ball, the valve seat includes a first valve seat (62) that can support the ball and seal the through-hole, and a second valve seat (64) that has a substantially cylindrical shape surrounding the first valve seat, a flange portion (not labeled, lower end of 62 in Fig. 2) is formed at a lower portion of an outer peripheral surface of the first valve seat, a notched portion (not labeled, see Fig. 2) that can house the flange portion is formed at a lower portion of an inner peripheral surface of the second valve seat, and a horizontal surface of the notched portion of the second valve seat is mounted on an upper surface of the flange portion of the first valve seat.  Furthermore, Adachi teaches a mounting surface (of 1, surrounding bore 1a) on which the valve seat (62) is mounted.  Finally, Adachi teaches similar inlet valves (4) with corresponding balls (41) and seats (42, 43) which are equally applicable to the claimed invention and in the combinations proposed herein.
Adachi does not teach that the valve is made of a corrosion resistant material.  Hale teaches another ball check valve generally, and particularly teaches that it is known to manufacture such valves from corrosion resistant materials in order to prolong their useful life (page 2, col. 2, ln. 45-70).  Therefore, it would have been obvious to one of ordinary skill in the art to manufacture the valve of Adachi from corrosion resistant material as taught by Hale in order to prolong its life in a corrosive fluid application.
Adachi also does not teach a first clearance is formed between an upper outer diameter of the first valve seat and an upper inner diameter of the second valve seat, a second clearance is formed between a lower outer diameter of the first valve seat and a lower inner diameter of the second valve seat.  D’Agostino teaches another valve generally, and particularly teaches that the seat (9) is arranged with radial clearances (col. 1 ln. 35-51).  D’Agostino teaches that this allows the valve seat to move and thereby more perfectly seal the valve (same citation).  Therefore, it would have been obvious to one of ordinary skill in the art to provide radial clearances at each radial interface of the first and second valve seats of Adachi in order to allow the first valve seat (62) to move and more completely seal the passage.  It would be apparent to one of ordinary skill that such movement would take place relative to and on the mounting surface of Adachi.
Regarding claim 14, Adachi teaches a space sealed by an O-ring (not labeled, at junction of 1, 5, and 64, see e.g. Fig. 1).
Regarding claim 16, Adachi teaches that the valve case includes a valve seat housing recess (not labeled, receiving lower end of 64) into which the second valve seat (64) is fitted (see Fig. 1).
Regarding claims 22-24, Adachi teaches a mounting surface (of 1, surrounding bore 1a) in surface contact with a horizontal mounting surface (lower surface of 62).

Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi in view of Hale and D’Agostino as applied to claims 14-16 above, and further in view of US Patent 6,899,127 to Swingley (Swingley).
Regarding claims 18 and 20, the previously applied references teach the limitations of the parent claims as discussed above, but do not teach the limitation of a tapered surface.  Swingley teaches another ball valve generally, and particularly teaches a tapered surface (36) which is provided to help reduce valve rattle (col. 2, ln. 24-38) by providing a smooth bore transition.  Therefore, it would have been obvious to one of ordinary skill in the art to provide a tapered surface as taught by Swingley to the ball valve of Adachi in order to reduce valve rattle.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi in view of Hale and D’Agostino as applied to claim 13 above, and further in view of US Patent 8,469,680 to Murata et al. (Murata).
Regarding claim 25, the previously applied references teach the limitations of the ball valve of claim 13 as discussed above, but do not teach a pump substantially as claimed.  Murata teaches diaphragm pump generally, and particularly teaches symmetry (see Fig. 1) with pump chambers (65, diaphragms (69), and air chambers (71), a center rod (3), a suction port (lower port in Fig. 1), a discharge port, and ball valves (not labeled).  Murata teaches that this pump is advantageously low in drive fluid resistance (col. 3, ln. 14-34).  Therefore, it would have been obvious to one of ordinary skill in the art to replace the pump of Adachi with a pump as taught by Murata in order to take advantage of the lower drive fluid resistance thereof, and to utilized valves as discussed in Adachi for each of the valves of the pump in order to take advantage of the modifications proposed above.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi in view of Hale and D’Agostino as applied to claim 13 above, and further in view of US Patent 4,252,510 to Bromley (Bromley).
Regarding claim 26, the previously applied references teach the limitations of the parent claim as discussed above, but do not teach the use of polypropylene specifically.  Bromley teaches that polypropylene is an inert (i.e. corrosion-resistant) material suitable for diaphragm pumps (col. 1, ln. 28-40 and col. 2, ln. 21) due to its strength and corrosion resistance.  Therefore, it would have been obvious to one of ordinary skill in the art to use polypropylene as taught by Bromley in the pump of Adachi in order to realize the benefits of its known advantageous properties.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi in view of Hale and D’Agostino as applied to claim 13 above, and further in view of US Patent 4,445,532 to Mitchell (Mitchell).
Regarding claim 27, the previously applied references teach the limitations of the parent claim as discussed above, but do not teach a radial clearance extending the entire length of the first and second clearances.  Mitchell teaches another valve generally, and particularly teaches that a full length radial clearance is useful for allowing centering (col. 5, line 66 through col. 6, ln. 2, see also Fig. 3).  Therefore, it would have been obvious to one of ordinary skill in the art to extend the clearances taught by D’Agostino to the full length thereof as taught by Mitchell.

Response to Arguments
Applicant's arguments filed 8 March 2022 have been fully considered but they are not persuasive.
With respect to the argument that it would not have been obvious to combine the teachings of Adachi and D’Agostino because Adachi teaches a constant leak flow passage in the discharge valve, the examiner disagrees.  First, the proposed combination may be applied to the inlet valves equally as well and would result in the claimed invention.  Second, even as applied to the discharge valves alone, the concern of promoting proper centering remains active along with the use of leak passages.  Adachi teaches that controlling the flow rate is advantageous (e.g. paragraph 53), and it would have been apparent to one of ordinary skill in the art that promoting proper sealing in the designated sealing areas would allow the leak passage cross sectional areas and the resulting flow rates to remain constant.  Therefore, applicant’s argument does not weigh sufficiently against the supporting evidence to overcome the conclusion of obviousness.
With respect to the argument that D’Agostino does not teach the claimed clearances, the examiner disagrees.  The presence of a ring in the space which constitutes the clearance is not precluded by the claimed invention.  There are many instances in which a seal extends into a clearance while maintaining a relative motion capability (see e.g. US Patent 4,313,495 to Brandell col. 6, ln. 1-9) and while still constituting a clearance.  Furthermore, the applicant’s specification does not provide a definition which excludes such a ring.  Finally, as acknowledged by the applicant, the structure of D’Agostino maintains the necessary relative mobility for the centering feature. Accordingly the examiner concludes that despite the presence of a ring, there remains a clearance in Adachi which corresponds to that claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        31 May 2022